Mr. Justice Wole
delivered the opinion of the court.
On April 8th, 1925, the District Court of Humacao, in a suit of revendication, overruled a motion for reconsideration of the judgment for want of prosecution (abandono) rendered against complainant. The order so rendered, being in fact one for vacation of the judgment, falls -within the class from which an appeal must be taken in ten days. Section 295, Code of Civil Procedure, paragraph 3. On the 18th of April, 1925, and within the ten days the appellants sent a notice of appeal to the secretary of the District Court of Humacao, but they failed to attach the revenue stamp of $5 which the law requires. -The secretary therefore did not accept nor file the supposed notice of appeal. The appellant sent the revenue stamp later and the appeal notice was filed on April 22, 1925. This is a motion to dismiss on the ground that the appeal was filed too late. *234The case must be governed by Nazario v. Santos, 27 P.R.R. 83. Thereunder we held that under section 6 of Act No. 17 of 1915 a notice of appeal in a certiorari proceeding which did not bear revenue stamps was a nullity so characterized by the said act. This case was followed, where the facts were very similar to the present one, in Pas v. Bonet, where the opinion was delivered on a motion for reconsideration and is to be found in English in 31 P. R.R. 153, and in Spanish in 30 D.P.R. 927. The appeal must be dismissed.